Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 2-3, 8, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US5868704) in view of Xi et al. ("Super Hydrophobic Parylene-C Produced by Consecutive O2 and SF6 Plasma Treatment" Journal of Microelectromechanical Systems, 06-2014, Vol. 23, No. 3, pp. 628-635) in view of Kurosaki et al. (USPGPub 2017/0014601).
Regarding claims 2-3, 8, 10 and 12, Campbell teaches the formation of a PTFE covered latex balloon catheter (Example 2) wherein the balloon may further be used to deliver drugs inside a vessel (col. 4, lines 11-4).  Campbell fails to teach wherein the balloon covering is a parylene-C covering further modified with a fluorine containing plasma coating.  However, Xi teaches that in the biomedical and pharmaceutical devices field wherein the lubricity of coatings is a factor (see abstract and introduction) and known alternative to PTFE coatings is parylene-C treated with fluorinating plasma (see Sections IIA and IIB) wherein such coatings allow for the possibility of greater successive processing and/or patterning of substrates (as cited above).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the plasma fluorination treated parylene-C of Xi for the PTFE of Campbell because Xi teaches that his material is a known replacement for PTFE is biomedical and pharmaceutical applications to gain the processing and patterning advantages stated above.  The teachings of Campbell in view of Xi are as shown above. Although Campbell in view of Xi teaches that the catheter may be used to deliver drugs,  it is not specifically stated how this take place or where the drug is located on the device.  However, Kurosaki teaches that it is known to coat the exterior of PTFE balloons with paclitaxel and an additive as a means of delivering the drug to a localized area (see all Examples including Comparative Example 2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the .
Claims 4-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US5868704) in view of Xi et al. ("Super Hydrophobic Parylene-C Produced by Consecutive O2 and SF6 Plasma Treatment" Journal of Microelectromechanical Systems, 06-2014, Vol. 23, No. 3, pp. 628-635) in view of Kurosaki et al. (USPGPub 2017/0014601) as applied to claims 2-3, 8, 10 and 12 above and further in view of R1 (“Microholes” Meko Laser Material Processing, 10-2017, pp. 1-3).
Regarding claim 4 and 9, the teachings of Campbell in view of Xi in view of Kurosaki are as shown above. Campbell in view of Xi in view of Kurosaki fails to teach wherein the catheter has drug depots etched therein.  However, R1 teaches that it is known to form laser drilled holes in balloon catheters for the purpose of forming drug repositories and so that drugs are primarily released in the specific location desired upon inflation of the balloon.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the micro-drilled holes of R1 in the invention of Campbell in view of Xi and further in view of Kurosaki in order to allow for a more specific drug release location in the catheter of Campbell in view of Xi and further in view of Kurosaki.
Regarding claim 5, the teachings of Campbell in view of Xi in view of Kurosaki and further in view of R1 are as shown above. Because the teachings of Campbell in view of Xi in view of Kurosaki and further in view of R1 are combined to provide the rejection, it is not clearly stated by the rejection whether the holes would be filled with the coating layer followed by the drug or if the holes would be formed in the coating layer and then drug would be deposited in empty holes.  However, given a limited number of possibilities wherein both solutions would predictably function to deliver drugs as intended and with success, it would have been “obvious to try” for one of ordinary skill in the art before the .
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US5868704) in view of Xi et al. ("Super Hydrophobic Parylene-C Produced by Consecutive O2 and SF6 Plasma Treatment" Journal of Microelectromechanical Systems, 06-2014, Vol. 23, No. 3, pp. 628-635) in view of Kurosaki et al. (USPGPub 2017/0014601) as applied to claims 2-3, 8, 10 and 12 above and further in view of Wang (US8244344).
Regarding claim 11, the teachings of Campbell in view of Xi in view of Kurosaki are as shown above. Although Kurosaki teaches the use of sugars and surfactants as additives in the drug coating provided, Campbell in view of Xi in view of Kurosaki fails to teach wherein one of the additives is a polysorbate. However, Wang teaches that a known additive used in the provision of paclitaxel drug coatings to balloon catheters is to use sorbitan as an additive in the coating composition as a surfactant which is a known coating aid (col. 11, line 54 through col. 12 line 3).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the sorbitan surfactant of Wang in the invention of Campbell in view of Xi in view of Kurosaki for the purpose of coating the same types of devices in order to gain the coating benefits provided by the sorbitan surfactant of Wang. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717